Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the preliminary amendment filed on 12/19/19, cancelling claims 18 and 21, and amending 3-6, 8-9, 11, 14-17 and 20.  Claims 1-17 and 19-20 are pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a realm management unit configured to” perform various functions (i.e. unit configured to manage/update/store/trigger/reject) recited in claims 1-2, 4-5 and 10.  The limitations are treated as hardware or hardware having software executed therein [modules 20, 22 and 24, Fig. 1 and corresponding text] (Note: The recitations of various circuitries to perform various functions is not treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it failed the first prong of the three-prong test since a circuit have structural meaning).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

As to claims 19-20, “the processing circuitry” lacks antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2539435 to Parker et al. (hereafter Parker) in view of US PG Pub. 2008/0077922 to Doring.
Parker and Doring were cited in applicant’s IDS filed on 12/19/19.

As to claim 1, Parker teaches the invention as claimed including an apparatus comprising:
processing circuitry to perform data processing in response to one or more software processes [data processing apparatus having executing processes, p. 3, lines 19-20; p. 4, lines 6-24; p. 5, lines 5-16]; and

memory access circuitry to enforce ownership rights for a plurality of memory regions [ownership circuitry to enforce ownership rights of memory regions within a physical memory address space, p.42, lines 6-10], wherein a given memory region is associated with an owner realm specified from among a plurality of realms [The owner BD/process for a given page of memory has the exclusive right to control access to that page among other BDs and other pages, 
a realm management unit to manage the plurality of realms according to a realm hierarchy in which each realm other than a root realm is a child realm initialised in response to a command triggered by a parent realm [initialization of child process and sharing/transfer of ownership of page to child process, p. 31, line 31-p. 32, line 14];
wherein in response to a command requesting invalidation of a target realm, the realm management unit is configured to make the target realm inaccessible to the processing circuitry [invalidate instruction invalidate any POT entries associated with address VA1 from any lookaside buffers within the BDMU ensuring old data will not be resident with the lookaside buffer following a “new” ownership claim, p. 22, lines 11-23].


Parker does not explicitly teach any descendant realm of the target realm inaccessible to the processing circuitry in response to invalidation of the target realm.  However, Parker disclosed the need for enforcing scalability of access rights [Fig. 2 "Attrib. 56" can be Private, IO, Shared or Global; p. 8, line 26-p. 9, line 9; p. 14, line 4-p. 19, line 12 in combination with Fig. 5 showing ownership of a given physical page].  Furthermore, Doring teaches creating and maintaining a memory structure with multiple access rights and protection for different processes. A hierarchy of one or more parent processes and their respective child processes is built for defining access rights of each of the parent processes and their respective child processes such that a parent process’ right or lack of right to write to a memory is inherited by or also applies to the child process [paragraphs 20-40] such that access limitations of the parent is inherited by the child. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Parker with Doring to achieve the predictable result of controlling access rights based on hierarchical relationships among processes.

As to claim 5, Parker as modified teaches the invention as claimed including wherein the realm management unit is configured to trigger a reclaim operation for reclaiming each memory region owned by the invalidated target realm [Parker, reclaiming unused process and associated pages ownership. Fig. 18 and corresponding text].

As to claim 11, Parker as modified teaches the invention as claimed including wherein a given child realm has a right to exclude its parent realm from accessing data stored in a given memory region owned by the given child realm [Parker, initialization of child process and sharing/transfer of ownership of page to child process, pages received are marked private to the child process, p. 31, line 31-p. 32, line 14].

As to claim 12, Parker as modified teaches the invention as claimed including wherein the memory access circuitry is configured to determine, in dependence on an attribute set by the given child realm, whether its parent realm is allowed to access data stored in the given memory region owned by the child realm [Parker, initialization of child process and sharing/transfer of ownership of page to child process, pages received are marked private to the child process in which the child process can subsequently change shared status of pages it own with parent process, p. 31, line 31-p. 32, line 14].

As to claim 14, Parker as modified teaches the invention as claimed including wherein the memory access circuitry is configured to permit any realm to access data stored in the given memory region owned by the child realm when a global visibility attribute set by the given child realm has a predetermined value [Parker, globally shared status specified by owning process, p. 32, line 29-p. 33, line 2].

As to claim 15, this claim is rejected for the same reason as claim 1 above.  Furthermore, Parker as modified teaches the invention as claimed including wherein the processing circuitry is configured to execute software processes according to one of a plurality of privilege levels; and a 

As to claims 16-17, Parker as modified teaches the invention as claimed including wherein the realm management unit comprises a hardware unit; the processing circuitry executing realm management software [components and/or instructions executed by components of a data processing apparatus, p. 5, line 25-p. 6, line 8].

As to claims 19-20, these claims are rejected for the same reason as claim 1 above.


Allowable Subject Matter
Claims 2-4, 6-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:









Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/QING YUAN WU/Primary Examiner, Art Unit 2199